                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                                     8:09CR24

       vs.
                                                                     ORDER
TORRAZE T. DAVIS,

                      Defendant.


       Defendant Torraze T. Davis appeared by summons before the court on November 5,
2018, on a Petition for Warrant or Summons for Offender Under Supervision [72]. Defendant
was represented by Assistant Federal Public Defender, Michael F. Maloney, and the United
States was represented by Assistant U.S. Attorney, Thomas J. Kangior. Defendant was not in
custody, and therefore not entitled to a preliminary examination. Defendant was released on the
current terms and conditions of supervision.
     The undersigned magistrate judge does find that the petition alleges probable cause and
that Defendant should be held to answer for a final dispositional hearing before Senior Judge
Bataillon.


     IT IS ORDERED:
     1.       A final dispositional hearing will be held before Senior Judge Bataillon in
Courtroom No. 3, Third Floor, Roman L. Hruska U.S. Courthouse, 111 South 18th Plaza,
Omaha, Nebraska, on December 21, 2018, at 2:30 p.m. Defendant must be present in person.
     2.       Defendant is released on the current terms and conditions of supervision.


       Dated this 5th day of November, 2018.

                                                   BY THE COURT:

                                                   s/ Michael D. Nelson
                                                   United States Magistrate Judge
